Citation Nr: 0813591	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to disability benefits under 38 U.S.C.A. § 
1151 for a throat and vocal cord disorder, claimed as a 
result of VA medical treatment.

2.  Entitlement to a disability evaluation in excess of 40 
percent for mechanical low back pain.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint changes of the cervical spine, post 
operative, with right upper extremity radicular component.

4.  Entitlement to a compensable evaluation for fracture of 
the left ileum, by history, residuals of a fragment wound.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to November 
1957, from November 1958 to September 1961, from September 
1961 to June 1967, from April 1970 to February 1973, from 
February 1973 to December 1978, and from December 1978 to 
December 1979.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2006, it was remanded to the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in July 2007, and the case was returned to the Board for 
further appellate review.  

During the course of a February 2004 hearing before a 
decision review officer at the RO, the veteran asserted a 
claim of entitlement to service connection for residuals of a 
spinal cord injury to the thoracic spine.  Although 
development was initiated by the RO with respect to that 
claim, it was never adjudicated.  This information is 
directed to the RO for appropriate action, to include the 
initial adjudication of the foregoing claim of service 
connection.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1996, the veteran underwent surgery of the 
cervical spine at a VA medical facility that included an 
esophagogastroscopy.  

2. The preponderance of the competent medical evidence is 
against a finding that the veteran has a throat and vocal 
cord disorder that was the result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA in the 
performance of the February 1996 surgery of the cervical 
spine with esophagogastroscopy, nor as the result of an event 
that was not reasonably foreseeable.

3.  Since the date of the current claim for an increased 
rating, the veteran's service-connected low back disorder, 
characterized as mechanical low back pain, has been 
manifested by no more than moderately severe degenerative 
disk disease of the lumbar spine with decreased range of 
flexion, extension, lateral, and rotation motions of the 
lumbar spine; subjective complaints and objective evidence of 
severe pain, weakness, and fatigability, without evidence of 
significant muscle spasms; but with x-ray evidence of 
intervertebral disc syndrome at L4-5, L3-4, and L2-3 disc 
levels.  There is no evidence of unfavorable ankylosis, 
demonstrable deformity, or pronounced intervertebral disc 
involvement with little intermittent relief that results in 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, or neurological pathology 
associated with the low back disorder.  

4.  Since the date of the current claim for an increased 
rating, the veteran's service-connected cervical spine 
disability, characterized as degenerative joint changes of 
the cervical spine, post operative, with right upper 
extremity radicular component, is manifested by no more than 
moderately severe limitation of cervical spine motion, with 
forward flexion greater than 15 degrees including 
consideration of loss of motion due to pain; subjective 
complaints and objective evidence of severe pain, weakness, 
and fatigability, with x-ray evidence of intervertebral disc 
syndrome at C3-4, C4-5, and C6-7 disc levels.  There is no 
evidence of ankylosis, demonstrable deformity, or pronounced 
intervertebral disc involvement with little intermittent 
relief that results in incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.

5.  Since January 5, 2007, the veteran's cervical spine 
disability has been shown to result in neurological pathology 
equivalent to mild incomplete paralysis of the bilateral 
upper extremities.

6.  Since the date of the current claim for an increased 
rating, the veteran's service-connected fracture of the left 
ileum, by history, residuals of a fragment wound, has been 
manifested by subjective complaints of pain, with no more 
than minimal findings on objective examination.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a throat and vocal cord disorder are not met. 38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.358 (2007).

2.  The criteria to warrant an evaluation in excess of 40 
percent for service-connected degenerative disk disease of 
the lumbar spine have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (prior to Sept. 26, 2003); Diagnostic Code 
5242 (effective Sept. 26, 2003).

3.  The criteria for a rating in excess of 20 percent for 
service-connected degenerative joint changes of the cervical 
spine, post operative, with right upper extremity radicular 
component, have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5287, 5290, 5293 (prior to 
Sept. 26, 2003); Diagnostic Codes 5242, 5243 (effective Sept. 
26, 2003).

4.  Since January 5, 2007, the criteria for a separate 40 
percent disability evaluation for degenerative joint changes 
of the cervical spine, post operative, with right upper 
extremity radicular component and mild incomplete paralysis 
of the upper extremities have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5243, 8513 (2007).

5.  The criteria for a compensable evaluation for fracture of 
the left ileum, by history, residuals of a fragment wound 
have not been met or approximated.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant both pre- and post-initial-
adjudication notice by letters dated in June 2002 and 
December 2006.  The notification substantially complied with 
all the requirements of Dingess v. Nicholson, as well as with 
the requirements set out in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

Given that the foregoing notice came prior to the initial 
adjudication, the timing of the notice did comply with the 
requirement that the notice must precede the adjudication.  
Even if there was a procedural defect with respect to any 
element of the required pre-adjudication notice, it has been 
cured in the subsequent notice without prejudice to the 
veteran because the veteran's claim was subsequently 
readjudicated by the RO (see the July 2007 supplemental 
statement of the case), and because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is, he had the opportunity to submit 
additional argument and evidence.  See for example the 
additional evidence received in December 2006, as well as the 
statement submitted by the veteran's representative in 
September 2007.  

Neither of the notice letters, however, discussed the 
criteria for increased ratings for each of the disabilities 
at issue, thus, the duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, slip op. at 9.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication.  Specifically, the Board notes that the veteran 
and his representative have demonstrated actual knowledge as 
to what would be needed for the successful outcome of each of 
his claims, including his claims for increased disability 
ratings for his low back, cervical spine, and left ileum 
fracture disorders.  They clearly demonstrated such knowledge 
in the very detailed substantive appeal filed by the veteran 
in June 2004, as well as the testimony presented to the Board 
at the hearing in June 2005.  In each of those cases, the 
veteran painstakingly set forth in great detail evidence and 
arguments evincing the specific understanding of the law of 
the case, including the schedular criteria for the 
disabilities at issue.  As noted above, the veteran's claims 
were subsequently adjudicated in the July 2007 supplemental 
statement of the case.  Thus, the actual knowledge 
demonstrated by the veteran, and the subsequent opportunity 
to develop the case that was provided during the appeal 
period rendered any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.  Vazquez-Flores, slip op. at 12.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board and pertinent medical 
examinations for the purpose of evaluating the severity of 
his service-connected disabilities, and determining the 
etiology of the throat and vocal cord disability at issue.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

1151 Claim

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery.  38 C.F.R. § 3.361(b).

The record reflects that the veteran underwent a C3-C4 
anterior cervical diskectomy and fusion with osteophyte 
shaving at C4-5 and C6-7 in February 1996 at the VA Medical 
Center (VAMC) in Birmingham, Alabama.  The veteran contends 
that he developed a throat and vocal cord disability as a 
result of an esophagogastroscopy that was performed in 
conjunction with this surgical procedure.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service- connected. For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) Disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Although the veteran has asserted that his throat and vocal 
cord disabilities are the result of negligence on the part of 
VA in conjunction with surgery performed in repair of his 
cervical spine disability, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  

In the category of supporting medical authority, however, 
there is a May 2004 letter from DEH, M.D. in which he noted 
that the veteran's cervical neck surgery in February 1996 
resulted in a throat injury.  Dr. DEH described the veteran's 
belief that his epiglottis and tonsils were injured as he had 
trouble speaking for long periods of times ever since that 
surgery.  It was further noted by Dr. DEH that the veteran 
also had trouble because of choking when eating or drinking 
since then.   

At first blush, it would appear that the foregoing statement 
represents a competent medical opinion that relates the 
veteran's throat and vocal cord disorder to the February 1996 
surgery.  The Board must observe in that regard, however, 
that the 2004 statement of Dr. DEH  was expressly based upon 
information obtained directly from the veteran, and no other 
stated or implied source.  In fact, Dr. DEH specifically 
attributes the opinion to the veteran.  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Consequently, without 
even addressing whether it satisfies the other elements of an 
38 U.S.C.A. § 1151 claim (e.g., negligence, etc.) the Board 
cannot accept this account as competent medical evidence of a 
relationship between the veteran's throat disorder and the 
1996 VA surgery when the opinion was based exclusively upon 
the recitations of the claimant.  

On the other hand, the medical evidence against the veteran's 
claim includes VA medical opinions dated in February 2004 and 
February 2007 that were offered following the examinations of 
the veteran and reviews of the claims file.  In the February 
2004 statement, the VA examiner opined that it was "not as 
least as likely as not that throat/vocal cord condition 
resulted from Esophagogastroscopy done when the veteran 
underwent C3-C7, ACVF with Osteophytes."  The examiner 
explained that this opinion was based upon the 1996 treatment 
records in question as well as a review of the claims file.  

The February 2007 VA examiner specifically wrote that 

the veteran's throat/vocal condition is less likely 
as not (less than 50/50 probability) caused by or a 
result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of VA, or an event not reasonably 
foreseeable from the February 1996 C3-C4 anterior 
cervical diskectomy and fusion with osteophyte 
shaving at C4-5 and C6-7 performed at the VA 
Medical Center in Birmingham.  

The examiner explained that his opinion was based upon an 
interview of the veteran, noting that the veteran had 
difficulty swallowing prior to the C-spine surgery in 1996.  
The VA examiner also explained that he based his opinion upon 
the surgery notes from the February 1996 C-spine diskectomy, 
a recent Ear, Nose, and Throat consultation conducted on 
January 16, 2007, and a neurology consultation conducted on 
January 17, 2007.  

As noted above, the Board does not find the opinion of Dr. 
DEH even remotely persuasive as to the dispositive questions 
of whether the veteran's throat and vocal cord disorder it 
was due to some instance of fault on the part of VA, or 
whether it was reasonably foreseeable.  In short, there is no 
indication that Dr. DEH had the benefit of a review of the 
veteran's medical records in general or the February 1996 
surgery records in particular.  The speculative nature of 
this physician's opinion is clearly evident.

On the other hand, the medical evidence standing against the 
veteran's claim, namely the VA medical opinions dated in 
February 2004 and February 2007, were offered following 
examinations that were conducted for the expressed purpose of 
determining whether the veteran's throat and vocal cord 
disorder was due to some instance of fault on the part of VA, 
or whether it was reasonably foreseeable.  These opinions are 
deemed by the Board to be of high probative value.  They were 
based upon reviews of the medical record, examinations of the 
veteran, and included reasons and bases for the conclusions 
reached.  

In view of the foregoing, the Board must find that 
preponderance of the competent medical evidence is against a 
finding that the veteran's throat and vocal cord disorder was 
the result from carelessness, negligence, lack of proper 
skill, error in judgment, or some other incident or fault on 
the part of the VA, nor as the result of an event that was 
not reasonably foreseeable.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Therefore, the award of 
entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted.  

Increased Rating Claims

The Veteran's Contentions

The veteran alleges that his service-connected low back, 
cervical spine, and left ileum fracture disabilities are more 
disabling than provided for in the disability ratings 
assigned.  He states that if VA were to take into 
consideration the functional impairment and loss of his 
service-connected disabilities due to such factors as pain, 
muscle atrophy, weakened movement, excess fatigability and 
incoordination, he would qualify for higher disability 
ratings for each of the service-connected disabilities at 
issue.   

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Diagnostic Code 5285 provided an additional 10 percent 
evaluation for a demonstrable deformity of a vertebral body.

Under Diagnostic Code 5287 ankylosis of the cervical spine 
when favorable warranted a 30 percent rating and when 
unfavorable warranted a 40 percent rating.

Under Diagnostic Code 5288 ankylosis of the dorsal spine when 
favorable warranted a 20 percent rating and when unfavorable 
warranted a 30 percent rating.

Under Diagnostic Code 5289 ankylosis of the lumbar spine when 
favorable warranted a 40 percent rating and when unfavorable 
warranted a 50 percent rating.

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5291, a rating of 0 percent is 
warranted for slight limitation of motion of the dorsal 
(thoracic) spine and a 10 percent rating may be assigned for 
moderate limitation of motion of the dorsal spine and a 10 
percent rating may be assigned for severe limitation of 
motion of the dorsal spine.  38 C.F.R. Part 4, Diagnostic 
Code 5291.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of disorders of the spine, 
effective September 23, 2002, and September 26, 2003.  
Because the veteran's claim was filed before the regulatory 
changes occurred, he is entitled to consideration of both the 
old and revised regulations.  If a revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and the Board must apply only the earlier version(s) 
of the regulation for the period prior to the effective date 
of the change.

Low Back Disability

On May 23, 2002, the veteran filed the current claim for an 
increased disability rating for his service-connected lumbar 
spine disability, characterized as mechanical low back pain, 
and previously rated as 0 percent disabling, effective from 
July 13, 1987.  In the July 2003 rating decision under 
appeal, the evaluation for the service-connected mechanical 
low back pain was increased to a 40 percent disability 
rating, effective from the date of the veteran's claim, May 
23, 2002, under Diagnostic Codes 5003-5295.  The veteran 
perfected an appeal of the rating assigned.  

Essentially, the veteran's claim for an increased rating in 
excess of a 40 percent disability evaluation for his low back 
disorder turns upon whether there is medical evidence 
supporting a finding that the veteran has either unfavorable 
ankylosis of the lumbar spine, a demonstrable deformity of 
the lumbar spine, or intervertebral disc involvement that can 
be associated with his service-connected mechanical low back 
pain.  

Under the applicable schedular criteria noted above, it is 
only such pathology that could potentially provide the 
veteran with a higher disability rating than the current 40 
percent evaluation.  Following a review of the complete 
record, including the veteran's statements, and both private 
and VA medical records in the claims file, the Board 
concludes that the veteran's service-connected low back 
disorder is not productive of any of the symptomatology that 
would afford him a higher rating under the prior or more 
recently established schedular criteria.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41.  The history of low back complaints has 
been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.

First, it must be noted that the evaluations of the veteran 
service-connected lumbar and cervical spine disabilities are 
complicated considerably by the fact that the veteran is 
paraplegic as a result of a spinal cord injury to the 
thoracic spine.  Specifically, in 1998, a mass at the 
thoracic level was surgically removed which left the veteran 
with loss of control of his legs and other neurological 
complications resulting in his paraplegia and confinement to 
a wheelchair.  Although the veteran has filed a claim of 
entitlement to service connection for the spinal cord injury 
to the thoracic spine, that claim has not been adjudicated 
and is not inextricably intertwined with the current 
increased rating claims.  Consequently, the extensive 
disability picture associated with the veteran's nonservice-
connected thoracic spine disability cannot be taken into 
consideration in the evaluation of the veteran's service-
connected lumbar and cervical spine disabilities unless they 
cannot be satisfactorily disassociated from the nonservice-
connected disability.  In this case, medical evidence in the 
form of an opinion provided in a February 2004 VA spine 
examination (and the medical record as a whole) 
satisfactorily serves as ample evidence that the service-
connected disorders and the nonservice-connected spinal cord 
injury are not associated.  

Specifically, the February 2004 VA spine examination was 
conducted for the purpose of the evaluation of the veteran's 
service-connected cervical spine and low back disorders.  In 
conjunction with that investigation, the examiner was 
specifically asked to provide a medical opinion as to the 
relationship of the veteran's cervical stenosis and his 
mechanical low back pain to the veteran's paraplegia, 
neurogenic bladder and bowel and numbness.  Following a 
review of the claims file and the physical examination of the 
veteran, the examiner opined that the veteran's paraplegia, 
neurogenic bladder and bowel and numbness are due to the 
thoracic level spinal cord mass.  Thus, the Board can not 
consider such factors in the evaluation of the veteran's low 
back and cervical spine disorders.  

As noted above, the veteran's low back disability is now 
rated as 40 percent disabling under Diagnostic Code 5003-
5295.  In this case, the 40 percent evaluation currently in 
effect is the maximum schedular evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  The currently assigned 40 
percent evaluation is also the maximum available based on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which is for application in the evaluation under 
Diagnostic Code 5003 for degenerative arthritis.  This is so 
even when taking into consideration the considerable pain on 
low back motion manifested in the February 2004 and January 
2007 VA spine examinations.  

As detailed above, during the course of the veteran's appeal, 
regulations underwent significant changes as to how the 
veteran's lumbar disability, characterized as mechanical low 
back pain, is evaluated.  Prior to September 26, 2003 under 
Diagnostic Code 5295 for lumbar strain, the rating schedule 
provides no more than a 40 percent evaluation.  If evaluated 
under the criteria for lumbar spine severe limitation of 
motion, Diagnostic Code 5292, the rating schedule still 
provides for no more than a 40 percent evaluation unless 
there is demonstrable deformity of a vertebra from fracture, 
something the evidence does not show.  Further, while the 
January 2007 VA examination report notes the presence of a 
kyphosis upon inspection of the spine, a longitudinal review 
of the evidence, including x-ray studies in January 2003 and 
February 2004, and imaging studies in January 2007, fail to 
show any indication of a demonstrable deformity in the lumbar 
spine.  

Consideration has also been given to the application of 
various other provisions of 38 C.F.R. Part 4, to include 
other potentially applicable diagnostic codes whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no schedular basis upon which to assign a disability 
evaluation higher than the assigned 40 percent.  With respect 
to whether a higher evaluation can be assigned based upon the 
presence of ankylosis, it is noted that "ankylosis" is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The claims file contains 
competent and probative evidence that the veteran retains 
motion in his spine.  There was clearly no evidence of 
ankylosis on examination in the February 2004 examination 
since the veteran exhibited forward, back, and lateral 
bending, as well as rotation motion.  Although the veteran 
exhibited no lumbosacral spine motion on extension in the 
January 2007 VA spine examination, he showed active flexion 
and rotation motion.  Moreover, the examiner specifically 
indicated that there was no thoracolumbar spine ankylosis.  
Thus, the possibility of an increased rating due to the 
presence of unfavorable ankylosis by application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 is not warranted.  

The Board has considered application of both the old and new 
versions of Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  With respect to the old 
version, it is noted that intervertebral disc syndrome has 
been recognized in that degenerative changes at the L4-5, L3-
4, and L2-3 disc levels were found on the February 2004 x-ray 
examination, but such pathology never been characterized as 
pronounced.  Rather, it was described as no worse than 
moderately severe as recently as in the January 2007 VA 
examination.  

With respect to whether a higher evaluation of 60 percent 
could be granted under the newer version of Diagnostic Code 
5293 and the current Diagnostic Code 5243 based upon the 
number of incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, it is noted that 
for purposes of evaluations under this method an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (note 1) (2007). 

Although it is noted that the veteran is in constant pain 
from his low back disorder requiring him to take extensive 
pain medication including morphine, methadone, and opioids, 
there is no evidence of physician-prescribed bed rest for 
incapacitating episodes involving the low back approaching 
the total duration of at least 6 weeks over the past 12 
months.

With respect to the requirement that neurologic disabilities 
resulting from intervertebral disc syndrome be identified and 
evaluated separately, the Board notes that the veteran's 
paraplegia, neurogenic bladder and bowel, and numbness are 
due to the thoracic level spinal cord mass.  Moreover, these 
lower extremity neurological deficits have been specifically 
disassociated from the veteran's service-connected low back 
disorder by the February 2004 VA medical opinion.  There are 
no contradictory medical opinions that make such an 
association.  

In summary, the Board finds that the veteran's service-
connected low back disorder, characterized as mechanical low 
back pain, is manifested by moderately severe degenerative 
disc disease of the lumbar spine with decreased range of 
flexion, extension, lateral, and rotation motions of the 
lumbar spine; subjective complaints and objective evidence of 
severe pain, weakness, and fatigability, without evidence of 
significant muscle spasms; but with x-ray evidence of 
intervertebral disc syndrome at L4-5, L3-4, and L2-3 disc 
levels.  There is no evidence of unfavorable ankylosis, 
demonstrable deformity, or pronounced intervertebral disc 
involvement with little intermittent relief that results in 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, or neurological pathology 
associated with the low back disorder.  These manifestations 
are not productive of a disability evaluation in excess of 40 
percent under the applicable diagnostic criteria.  38 C.F.R. 
§§  4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to Sept. 
26, 2003); Diagnostic Code 5242 (effective Sept. 26, 2003).

In conclusion, it is important to note in this analysis that 
a 40 percent disability evaluation recognizes considerable 
impairment.  It is also noteworthy that the veteran has other 
significant service-connected and nonservice-connected 
disabilities that affect his ability to work.  The 
preponderance of the evidence is against the assignment of a 
higher rating than outlined above for any period of time 
since the veteran filed the current claim.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Cervical Spine Disorder

Service connection was granted for a cervical spine 
disability in a December 1987 rating decision, therein 
characterized as degenerative joint changes, cervical spine, 
post operative with right upper extremity radicular 
component, rated as 20 percent disabling, effective from July 
13, 1987.  This grant was based upon in-service complaints of 
persistent pain and spasm of the neck, x-ray evidence of 
osteoarthritis involving C5-6 vertebra, and a history of an 
April 1973 anterior spinal fusion of C5-6 and C6-7.  

In February 1996, the veteran underwent a second cervical 
spine surgery, described as a "C3-C4 ACVF with osteophytes 
shaving" for relief of numbness in his hands.  

On May 23, 2002, the veteran filed the current claim for an 
increased disability rating for his service-connected 
cervical spine disability.  In the July 2003 rating decision 
under appeal, the evaluation for the service-connected 
cervical spine disability was confirmed and continued at the 
20 percent disability rating under Diagnostic Codes 5003-
5293.  The veteran perfected an appeal of the rating 
assigned.  

Essentially, the veteran's claim for an increased rating in 
excess of a 20 percent disability evaluation for his cervical 
spine disorder turns upon whether there is medical evidence 
supporting a finding that the veteran has either severe 
limitation of motion of the cervical spine, forward flexion 
of the cervical spine 15 degrees or less, favorable or 
unfavorable ankylosis of the cervical spine, a demonstrable 
deformity of the cervical spine, or intervertebral disc 
involvement that can be associated with his service-connected 
cervical spine.  

Under the applicable schedular criteria noted above, it is 
only such pathology that could potentially provide the 
veteran with a higher disability rating than the current 20 
percent evaluation.  Following a review of the complete 
record, including the veteran's statements, and both private 
and VA medical records in the claims file, the Board 
concludes that the veteran's service-connected cervical spine 
disability is not productive of any of the symptomatology 
that would afford him a higher rating under the prior or more 
recently established schedular criteria, with the exception 
being that a separate 40 percent disability evaluation can be 
awarded under the schedular criteria based upon neurological 
pathology to the upper extremities attributed to the cervical 
spine.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41.  The history of cervical spine complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.  

In this case, with respect to an assessment of whether an 
increased evaluation may be awarded on the basis of any 
restriction on the range of motion of the veteran's cervical 
spine, it is noted that a January 2003 VA examination 
described that restriction of motion as mild to moderate due 
to pain at endurance.  

Upon examination in February 2004, forward bending of the 
cervical spine was 24 degrees (38 degrees was noted to be 
normal); back bending was 20 degrees (38 degrees is normal); 
lateral bending was 12 degrees to the left, and 7 degrees to 
the right (43 degrees is normal); rotation was 23 degrees 
left and 20 degrees right (45 degrees is deemed normal).  In 
terms of pain on motion, it was noted that the veteran had 
taken morphine prior to the examination but was expected to 
lose an additional 25 percent of range of motion without the 
medication.  For purposes of analysis, the Board is compelled 
to note that based upon this assessment, the veteran's 
forward bending motion would have been 18 degrees without 
medication.   

Upon examination in January 2007, forward flexion of the 
cervical spine was 0 to 25 degrees without pain; extension 
was 0 to 38 degrees with pain beginning at 35 degrees; 
lateral flexion was 0 to15 degrees to the left and right with 
pain at 15 degrees; and rotation was 0 to 42 degrees left and 
0 to 32 degrees right without pain.  

The foregoing evidence makes it clear that an evaluation in 
excess of the currently assigned 20 percent is not for 
application based on limitation of motion under either 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (which requires severe 
limitation of cervical spine motion) or the more recently 
established general rating formula for diseases and injuries 
of the spine (which requires forward flexion of the cervical 
spine of 15 degrees or less).  This is so even when 
considering the additional loss of range of motion due to 
pain and lack of endurance demonstrated in the foregoing VA 
spine examinations. 

With respect to the question of whether there is demonstrable 
deformity of a cervical spine vertebra from fracture, it is 
clear that the evidence does not demonstrate such deformity.  
The February 2004 VA spine examination showed that the 
cervical spine was normal.  Although the January 2007 VA 
examination report noted the presence of a kyphosis upon 
inspection of the spine, a longitudinal review of the 
evidence, including x-ray studies in January 2003 and 
February 2004, and imaging studies in January 2007, fail to 
show any indication of a demonstrable deformity in the 
cervical spine.  

With respect to whether a higher evaluation can be assigned 
based upon the presence of either favorable or unfavorable 
ankylosis, the range of motion studies described above 
constitute competent and probative evidence that the veteran 
retains motion in his cervical spine.  Although the veteran 
exhibited considerable limitation of cervical spine motion, 
including limitation due to pain, this motion clearly negates 
the possibility that there was ankylosis of the cervical 
spine, favorable or otherwise.  As the veteran's cervical 
spine is not ankylosed, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 is not warranted.  

X-ray evidence dated in January 2003 shows the anterior 
fusion of the cervical spine at the level of C3-4, 
degenerative spurring and bridging at the level of C4-5, and 
disc space narrowing at C6-7.  Although there was no evidence 
of neural foraminal encroachment, based upon these 
intervertebral findings, the Board has considered application 
of Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  The Board finds, however, that there is no 
evidence to establish the presence of more than moderate 
intervertebral disc syndrome such as to provide for an 
increased evaluation pursuant to the older version of 
Diagnostic Code 5293.  

Specifically, there is no evidence of severe or pronounced 
intervertebral disc syndrome in either the VA outpatient 
treatment records or the 2003, 2004, and 2007 VA spine 
examinations.  X-ray of the cervical spine in February 2004 
demonstrated only slight to mild osteophytic encroachment 
into the neural foramina.  The referenced examination 
reports, particularly the very thorough neurological 
examination in January 2007, described no more than mild 
neurological findings with upper extremity sensory deficits 
limited to decreased vibration without evidence of muscle 
weakness.  

With respect to whether a higher evaluation of 40 percent 
could be granted under the newer version of Diagnostic Code 
5293 and the current Diagnostic Code 5243 for intervertebral 
disc syndrome based upon the number of incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months, it is once again noted that although the 
veteran is in constant pain from his cervical spine disorder 
requiring him to take extensive pain medication including 
morphine, methadone, and opioids, there is no evidence of 
physician-prescribed bed rest for incapacitating episodes 
involving the low back approaching the total duration of at 
least 4 weeks over the past 12 months.

With respect to the requirement that neurologic disabilities 
resulting from intervertebral disc syndrome be identified and 
evaluated separately, the Board recognizes the neurological 
findings in the upper extremities described above, 
specifically in the thorough VA neurological examination in 
January 2007.  Following that examination, the examining 
physician provided a pertinent diagnoses of degenerative 
joint disease of the cervical spine, and bilateral upper 
motor neuron disorder due to cervical neuropathy.  The Board 
must discuss, therefore, whether a separate evaluation can be 
awarded based upon this neurological pathology found in the 
instant case.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The aforementioned January 2007 VA spine examination 
indicates that the veteran experiences mild neurological 
manifestations in the upper extremities associated with his  
service-connected cervical spine disorder.  This pathology 
has been characterized as sensory loss with decreased 
vibration of the right and left hands.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

Accordingly, because the veteran's neurological pathology of 
both upper extremities is wholly sensory,  the Board will 
evaluate these neurological manifestations for each extremity 
pursuant to Diagnostic Code 8513, in terms of mild incomplete 
paralysis of all radicular groups.  

Radiculopathy in the upper extremities is evaluated under 
Diagnostic Code 8513, rating incomplete paralysis of all 
radicular groups.  This diagnostic code provides evaluations 
of 20, 30, and 60 percent for incomplete paralysis of the 
minor extremity which is mild, moderate, and severe, 
respectively and evaluations of 20, 40, and 70 percent for 
incomplete paralysis of the major extremity which is mild, 
moderate, and severe, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  

Because the pathology described above is consistent with mild 
incomplete paralysis in the right and left upper extremities, 
a 20 percent disability evaluation may be assigned to each 
such extremity.  

Notwithstanding, because the nerve impairment in this case 
affects both upper extremities, the bilateral factor is for 
application.  VA regulation specifically mandates that when a 
partial disability results from disease or injury to both 
arms or both legs, the rating of the disabilities of the 
right and left sides are to be combined as usual, and 10 
percent of the value is to be added (not combined), before 
proceeding with further combinations.  The bilateral factor 
will be applied to such bilateral disabilities before other 
combinations are carried out and the rating for such 
disabilities, including the bilateral factor will be treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations. 38 C.F.R. § 4.26.

When the ratings of 20 percent for neurologic impairment of 
the left upper extremity and 20 percent for impairment of the 
right upper extremity are applied to the Combined Ratings 
Table found at 38 C.F.R. § 4.25, a combined rating of 36 is 
obtained.  Ten percent of this combined rating (i.e., 3.6) is 
then added to the 36 combined rating figure, for a total of 
39.6.  This result is rounded up to 40 percent.  38 C.F.R. §§ 
4.25, 4.26.

The Board notes in this finding that the January 5, 2007 VA 
examination was the first instance in the record when the 
upper extremity neurological pathology described herein was 
identified by objective evidence, and the first instance in 
which it was associated with the veteran's service-connected 
cervical spine disorder.  Conversely, the objective evidence 
of record prior to January 5, 2007 does not afford the 
veteran a separate rating on this basis.  Essentially, there 
was no evidence of neurological deficiency associated with 
the veteran's cervical spine prior to that date.  To the 
contrary, upon the two earlier objective examinations 
detailed above, there was no detectable sensory deficits in 
the upper extremities.  Thus, the veteran's cervical spine 
disability cannot be afforded an additional disability 
evaluation for neurological pathology prior to January 5, 
2007.  

In summary, the Board finds that the veteran's service-
connected cervical spine disability, characterized as 
degenerative joint changes of the cervical spine, post 
operative, with right upper extremity radicular component, is 
manifested by no more than moderately severe limitation of 
cervical spine motion, with forward flexion greater than 15 
degrees including consideration of loss of motion due to 
pain; subjective complaints and objective evidence of severe 
pain, weakness, and fatigability, with x-ray evidence of 
intervertebral disc syndrome at C3-4, C4-5, and C6-7 disc 
levels.  There is no evidence of ankylosis, demonstrable 
deformity, or pronounced intervertebral disc involvement with 
little intermittent relief that results in incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months, but there is neurological pathology 
associated with the cervical spine disorder equating to mild 
incomplete paralysis of the bilateral upper extremities.  

These manifestations are not productive of a disability 
evaluation in excess of 20 percent under the applicable 
diagnostic criteria based upon orthopedic pathology, but are 
productive of a separate 40 percent disability rating based 
upon neurological pathology associated with intervertebral 
disc syndrome of the cervical spine.  38 C.F.R. §§  4.71a, 
Diagnostic Codes 5290, 5293, 5295 (prior to Sept. 26, 2003); 
Diagnostic Code 5242 (effective Sept. 26, 2003).

In conclusion, it is important to recognize in this analysis 
that a 20 percent disability rating with a separate 40 
percent rating for neurological pathology in the cervical 
spine recognizes considerable impairment.  It is also 
noteworthy that the veteran has other significant service-
connected and nonservice-connected disabilities that affect 
his ability to work.  The preponderance of the evidence is 
against the assignment of a higher rating than outlined above 
for any period of time since the veteran filed the current 
claim.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim for any such higher rating, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Fracture of the Left Ileum

Service connection was granted for a fracture of the left 
ileum, by history, residuals of a fragment wound in a 
December 1987 rating decision, and rated as 0 percent 
disabling, effective from July 13, 1987, under Diagnostic 
Code 5299-5255.  This grant was based upon an in-service 
combat incident in which the veteran received a fragment 
wound to the left buttock area due to a hostile land mine.  
Service connection was also granted for residuals of a 
fragment wound to the left buttock (Muscle Group XVII), and 
assigned a 20 percent disability rating under Diagnostic Code 
5217, but that disability is not at issue herein.  

On May 23, 2002, the veteran filed the current claim for an 
increased disability rating for his service-connected 
residuals of a fracture of the left ileum.  In the July 2003 
rating decision under appeal, the noncompensable evaluation 
for the service-connected residuals of a fracture of the left 
ileum was confirmed and continued.  The veteran perfected an 
appeal of the rating assigned.  

The veteran's residuals of a fracture of the left ileum is 
not specifically listed in the rating schedule.  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from. 38 C.F.R. 
§ 4.20 (2007).

The veteran's service-connected residuals of a fracture of 
the left ileum is rated by analogy under Diagnostic Code 
5299-5255.  Under diagnostic code 5255 which is used to rate 
impairment of the femur, there are no provision for a 0 
percent rating.  Under that Code, however, a 10 percent 
rating contemplates malunion of the femur with slight knee or 
hip disability.  A 20 percent rating contemplates a moderate 
knee or hip disability, while a 30 percent rating 
contemplates a marked knee or hip disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2007).  Ratings of 60 and 80 
percent may also be assigned under this diagnostic code but 
such ratings contemplate fracture of the shaft, or neck of 
the femur which has not been shown in the present case.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

Following a review of the complete record, including the 
veteran's statements, and both private and VA medical records 
in the claims file, the Board concludes that the veteran's 
service-connected residuals of a fracture of the left ileum 
disability is not productive of any of the symptomatology 
that would afford him a compensable rating under Diagnostic 
Code 5255, or for that matter under any other potentially 
applicable code.  In short, the veteran's service-connected 
residuals of a fracture of the left ileum has demonstrated no 
more than minimal residual disability on objective 
examination, and there is no other evidence reflecting 
complaints, treatment, or diagnosis of the disability in the 
records since the veteran filed his claim for an increase.  

More specifically, VA examination conducted in January 2003 
showed no evidence of the injury and indicated that the 
disorder had resolved.  

Upon VA examination in February 2004, the examiner noted a 
scar on the left iliac bone that was well-healed.  The 
examiner did not provide a diagnosis relative to the 
residuals of a fracture of the left ileum.  

VA examination in January 2007 included an x-ray study that 
showed no evidence of a fracture of the left ileum.  The 
examiner described the severity of the disability at issue as  
"minimal."  

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected residuals of a 
fracture of the left ileum disorder, a compensable rating is 
not warranted.  The symptomatology associated with that 
disability has been described on objective examination as 
minimal.  Although the veteran has complained of pain in 
association with this specific disorder, the manifestations 
of pain have not been shown on objective examination.  
Significantly, the actual fracture of the left ileum has not 
been shown by x-ray.  Accordingly, a compensable evaluation 
is not warranted.

The Board finds that at no time since he filed his claim has 
the veteran's residuals of a fracture of the left ileum 
disability met or nearly approximated the criteria for a 
compensable disability rating.  Accordingly, staged ratings 
are not for application in this case.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  For the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the claim for a compensable 
initial rating for residuals of a fracture of the left ileum.

Extraschedular Ratings

Under certain circumstances, entitlement to an extraschedular 
evaluation may be referred to the Director of Compensation 
and Pension Service.  The RO has determined that such a 
referral would not be appropriate in the veteran's case.  The 
Board has the authority to review that decision on appeal.  
In consideration of all of the evidence of record, the Board 
agrees with the decision of the RO and concludes that 
referral for application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. §§ 3.321(b), 4.16.  The 
evidence does not show that any of the veteran's service-
connected disabilities at issue present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  There is no indication that 
the veteran is unable to work solely because of any one of 
his service-connected disabilities or that he has been 
hospitalized at any point solely because of any of them.  The 
Board concludes that the veteran is adequately compensated 
through the schedular ratings assigned, and therefore, 
referral for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not appropriate.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for throat/vocal cord disorder, claimed as a result of VA 
medical treatment, is denied.

Entitlement to a disability evaluation in excess of 40 
percent for mechanical low back pain is denied.  

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint changes of the cervical spine, post 
operative, with right upper extremity radicular component, is 
denied.

Effective from January 5, 2007, entitlement to a separate 40 
percent disability evaluation for neurological manifestations 
for degenerative joint changes of the cervical spine, post 
operative, with right upper extremity radicular component, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a compensable evaluation for fracture of the 
left ileum, by history, residuals of a fragment wound, is 
denied.  


REMAND

In light of the grant of a separate 40 percent disability 
evaluation for neurological manifestations for the veteran's 
cervical spine disability, the veteran now has two or more 
service-connected disabilities one of which is 40 percent 
with a combined evaluation of 70 percent or more.  See 
38 C.F.R. §§ 4.16, 4.25 (2007).  Therefore, the issue of a 
total rating based on individual unemployability due to 
service-connected disabilities must be reconsidered.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim for a total rating based on 
individual unemployability due to service-
connected disabilities.  If this benefit 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


